Citation Nr: 1607384	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran contends that his bilateral hearing loss is the result of in-service noise exposure.  Specifically, he claims that he was exposed to excessive noise consisting of training with weapons without hearing protection and a grenade explosion in Italy during his military service.  See August 2013 statement from the Veteran.  

Military personnel records list the Veteran's military occupational specialty (MOS) as clerk typist and rifleman and that the Veteran served 13 months as a rifleman.  See Separation Qualification Record.  Military personnel records further confirm that the Veteran served in Italy with the 360th Infantry Regiment.  See Separation Qualification Record.   The June 1945 entrance examination report and January 1946 examination report indicate that the Veteran performed "15/15" in "whispered voice" tests.  The service treatment records (STRs) are silent as to complaints, diagnoses, and treatment pertaining to the claimed hearing disability.  
 
The Veteran underwent a VA audiological examination in February 2013.  The February 2013 VA audiology examiner diagnosed bilateral hearing loss and opined that the hearing loss was not at least as likely as not caused by or a result of the Veteran's military service.  The examiner reasoned that there was "no documentation of hearing loss at a time remotely near that which the [V]eteran was in military service" and that "[i]nformal hearing assessment at separation indicated normal hearing."  Further, the examiner stated that while the Veteran reported in service noise exposure from a grenade explosion, the Veteran was a clerk during his military service and that he was exposed to "occupational noise exposure from weapons qualifications as a state trooper for thirty-nine years" and "recreational noise exposure from firearms."  

In a December 2015 Informal Hearing Presentation, the Veteran's representative argued that the 15/15 whisper testing from the Veteran's service treatment records (reported in the Veteran's June 1945 enlistment examination and a subsequent January 1946 examination) were inadequate for consideration in this case as they did not contain a Maryland CNC Controlled Speech Discrimination Test or test at the frequencies specified in 38 CFR 4.85(a).

The February 2013 VA examiner's opinion is inadequate.   Such opinion was based on, in part, on an auditory test "which indicated normal hearing."  The Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss.  Further, the record reflects that the Veteran served as a "rifleman" for 13 months, while he also served as a clerk typist during his service.   See Separation Qualification Record.  In his opinion, the February 2013 VA audiology examiner did not consider the Veteran's listed MOS as a rifleman or his allegation of in-service noise exposure from training with weapons without any hearing protection.  As such, a remand is necessary in order to obtain an addendum opinion addressing these pertinent questions.  

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and since service.  Thereafter, any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be advised that he may submit a statement to VA that provides as much detail as can be recalled about each exposure to loud noise in service.  The type of noise exposure should be described and the Veteran should indicate whether he experienced loss of hearing at the time of the noise exposure, or at any time in service.  He should also describe the state of his hearing following his discharge from service and provide a description of when he realized his hearing had decreased.  If possible, he should describe his hearing loss over the decades since service, as well as when he first sought treatment for hearing loss-through private providers or through VA.  If his first treatment was many years after service, the Veteran should indicate the reason(s) why he waited so long.  

3.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's February 2013 VA audiological examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed. If the audiologist who conducted the February 2013 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner who selected to write the addendum opinion.

After reviewing the record, the examiner should offer the following opinions: 

(A)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service.  

(B)  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss manifested within one year of his service discharge in February 1947, i.e., by February 1948, and, if so, describe the manifestations.

In offering the opinions, the examiner must consider the following evidence:  1) the finding from the Veterans Health Administration (VHA) Handbook for Audiology that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss, 2) the Veteran's Separation Qualification Record  indicating that his MOS included "rifleman" for 13 months, and 3) the Veteran's lay statements regarding his training with weapons without any hearing protection during service.   

All opinions expressed must be accompanied by supporting rationale.

4. After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

